Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed February 26, 2021.
Claims 1 and 11 have been amended.
Claims 10 and 20 have been canceled.
Claims 1-6 and 11-16 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated April 5, 2021 acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berelejis et al. (2015/0130957 A1) in further view of Lopez et al. (US Publication 2016/0274762 A1), Chandrashekarappa et al. (US Publication 2019/0340819 A1), Daniels et al. (US Publication 2019/0114061 A1), and Cohrt (US Patent 10613729 B2).
Regarding claim 1, Berelejis teaches a method comprising:
receiving a video data stream from an IoT video device monitoring a region in which an IoT automation device is located within a field of view of the loT video device (term “Internet of Things device” (or “IoT device”) may refer to any object ... that has an addressable interface ... an transmit information to one or more other devices over a wired or wireless connection ...where the IoT device 200A is configured to identify an IoT device with an image of the IoT device ...  the camera 210 (when present) may be configured to capture the image of the IoT device)([0040-0067]).
Although, Berelejis does discloses that IoT devices have a user interface and maybe controlled (IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices  … IoT device 200B to be observed, monitored, controlled, managed, or otherwise known within a controlled IoT network)([0063-0069]). Berelejis differs from the claim in that Berelejis fails to teach displaying the video steam on a display of a user interface device, overlaying a controlling object at a first location on the display of the user interface that is on top of a depiction of the loT automation device in the displayed video steam, receiving user input and responsive to the user input initiating a change of the loT automation device. 
However, Lopez teaches displaying a video steam on a user interface device (a video stream of the real world may be captured by one or more front-facing cameras and presented within the virtual scene)([0050]), overlaying a controlling object at a first location on top of a depiction of an loT automation device in the displayed video steam (FIG. 5 shows the living room of FIG. 4 with a UI for the thermostat superimposed on top of the thermostat … The interface shows information related to the target device such as a current status of the target device, interactive elements operable to modify settings, interactive elements)([0051-0063]; Figure 5 – an exemplary embodiment of overlaying a thermostat control a first location in a video stream is shown), receiving user input (The interactive elements may be selected (operation 1040))([0064]), and responsive to the user input initiating a change of the IoT automation device (In response to the selection of an interactive element, the selection is processed and the interface updated in operation 1050. For example ... settings for the device (e.g., a target temperature for a thermometer or a degree of intensity for a light) may be modified)([0065]). The examiner notes, both Berelejis and Lopez teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Berelejis to include the displaying, overlaying, receiving, and initiating of Lopez such that the method presents a graphical user interface including video data and interactive elements for controlling IoT devices. One would be motivated to make such a combination to provide the advantage of integrating digital information with the user’s environment in real time. 
Although the combination of Berelejis-Lopez does disclose of a touch user interface (In some example embodiments, the selection of elements is accomplished using hand or finger gestures in the air, on a touchpad, or both)([0064]). Berelejis-Lopez differs from the claim in that Berelejis-Lopez fails to teach the user input is a touchpoint on the video stream displayed on the user interface device, determining if the touchpoint on the video stream is correlated with the first location displaying the overlaid controlling object, and initiating change of the IoT automation device when the touchpoint is correlated with the first location. 
However, Chandrashekarappa teaches a touchpoint user input on video stream displayed on a user interface device (The operating system of the client device 109 can be configured to execute various applications 136, such ... augmented reality application 149 ... rendering a user interface on a display, such as ... touch-screen display ... The managed object overlay can provide information about managed object ... being captured using the camera device and displayed in the user interface of the AR application  … FIG. 3A illustrates a user interface 303 of the AR application 142 rendered on a display of a client device)([0035-0057]; Figures 3A and 3B – exemplary user interfaces for receiving touchpoint user input on overlaid objects in video is shown), determining if the touchpoint on the video stream is correlated with a first location displaying an overlaid controlling object (In step 221, the AR application 142 can obtain a selection of an action through the AR user interface. For example, a user can select a user interface element or action element of a managed object overlay)([0055]; interaction with controlling overlaid object is determined), and initiating change of a IoT automation device when the touchpoint is correlated with the first location (In step 224, the AR application 142 can perform a selected action, or cause a selected action to be performed)([0056]). The examiner notes, Berelejis, Lopez, and Chandrashekarappa teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the user interface of Berelejis-Lopez to include the touchpoint, the determining, and the initiating of Chandrashekarappa such that the method displays a controlling object overlaid on a device for touch interaction. One would be motivated to make such a combination to aid a user controlling IoT devices by allowing a user to interact with devices in an augmented reality touch screen. 
Additionally, the combination of Berelejis-Lopez-Chandrashekarappa fails to teach the overlaid controlling object is displayed for a predetermined period of time. However, displaying an overlaying controlling object for a predetermined period of time is taught by Daniels (FIG. 6 is a schematic diagram depicting aspects of an AR layer, an AR object, and the various components thereof ...  AR layers in the layer controller interface are temporary (e.g., remain for limited period of time or for a particular session))[0123-0163]). The examiner notes, Berelejis, Lopez, Chandrashekarappa, and Daniels teach a 
Finally, the combination of Berelejis-Lopez-Chandrashekarappa-Daniels fails to teach removing the controlling graphic from the display in response to initiating the change of state of the IoT automation device and displaying the video stream with the depiction of the IoT automation device showing the changed state. However, removing a controlling graphic from a display in response to initiating a state change of an IoT automation device and displaying a depiction of the IoT automation device showing the changed state in a video stream is taught by Cohrt (The augmented content of augmented user interface system 100 may be dynamically updated to reflect real-time conditions ... As shown in FIG. 4, augmented user interface 160 has been overlaid with augmented information and augmented user interface 160 displays all information necessary to address the present situation ... as shown in FIG. 5, the operator may select first option 260 using an input device, shown as finger 500 ... As shown in FIGS. 6-7, bollard 220 has been lowered and vehicle 210 is allowed to pass. Also shown in FIGS. 6-7, first option 260 now corresponds to a different command for bollard 220 because the state of bollard 220 has changed)(column 4 lines 47-49 and column 10 lines 26-41; Figures 4-6 – an exemplary embodiment of removing a controlling graphic (i.e. Lower Option) upon selection and updating a depiction of an IoT device to reflect the state change in a video stream is shown). The examiner notes, Berelejis, Lopez, Chandrashekarappa, Daniels, and Cohrt teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the user interface of Berelejis-Lopez-Chandrashekarappa-Daniels to include the removing and displaying of Cohrt such that the method 
Regarding claim 2, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the method of claim 1 further comprising:
receiving second user input requesting the controlling graphic via the video data stream displayed on the display of the user interface device (Lopez - The system detects the selection of a target device in operation 1020)([0062]; Figure 10 – as shown in the flowchart input (i.e. subsequent input) is continually received); and
responsive to the second user input, overlaying the controlling graphic at the first location on the display of the user interface device (Lopez - In operation 1030, in response to the selection of the target device, an interface is presented on a head-mounted display (e.g., a display of a head-mounted AR or VR device)([0063]).
Regarding claim 3, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the method of claim 1 further comprising:
responsive to receiving second user interface input at the first location on the display of the user interface device displaying details for a controlling graphic at the first location on the display of the user interface device (Lopez - The UI can be selected based on a database record pairing the UI with the thermostat ...  the UI may present information regarding the current status of the target device (e.g., current temperature, mode, target temperature) as well as controls to interact with the interface (e.g., to turn off the thermostat or adjust the target temperature))([0023-0024]);
receiving the first user input at the touchpoint on the display of the user interface device while the details for controlling graphic are displayed, the first user input adjusting one of the details for the controlling graphic (Chandrashekarappa - AR application 142 can provide a user interface element that allows a user to enter a temperature, a power setting such as on or off, or a another setting such as cooling, heating, or automatic ... A user can select the user interface element)([0063-0065]); and
responsive to the first user input, initiating the change of the state of the IoT automation device in the region by initiating an adjustment of the IoT automation device in the region that corresponds to the one of the details as adjusted (Chandrashekarappa - In step 224, the AR application 142 can perform a selected action, or cause a selected action to be performed)([0056]).
Regarding claim 11, Berelejis teaches a system comprising:
an loT video device monitoring a region (if the user onboards the IoT device using a smartphone, a tablet computer, or some other device that has a camera, the user can take a picture of the onboardee IoT device with the onboarder device's camera)([0112]);
an loT automation device located in the region within a field of view of the loT video device (term “Internet of Things device” (or “IoT device”) may refer to any object ... that has an addressable interface ... an transmit information to one or more other devices over a wired or wireless connection ...where the IoT device 200A is configured to identify an IoT device with an image of the IoT device ...  the camera 210 (when present) may be configured to capture the image of the IoT device)([0040-0067]);
a remote server or device in wireless communication with the loT video device and the loT automation device (IoT devices 110-118 are configured to communicate with an access network (e.g., an access point 125) over a physical communications interface)([0042]; Figure 1A - an exemplary network that facilitates the communication between IoT devices and a server is shown); and
a user interface device in communication with the remote server or device (IoT devices will have some sort of user interface, which may comprise a display and a means for user input. IoT devices  … IoT device 200B to be observed, monitored, controlled, managed, or otherwise known within a controlled IoT network)([0063-0069]).

However, Lopez teaches displaying a video steam on a user interface device (a video stream of the real world may be captured by one or more front-facing cameras and presented within the virtual scene)([0050]), overlaying a controlling object at a first location on top of a depiction of an loT automation device in the displayed video steam (FIG. 5 shows the living room of FIG. 4 with a UI for the thermostat superimposed on top of the thermostat … The interface shows information related to the target device such as a current status of the target device, interactive elements operable to modify settings, interactive elements)([0051-0063]; Figure 5 – an exemplary embodiment of overlaying a thermostat control a first location in a video stream is shown), receiving user input (The interactive elements may be selected (operation 1040))([0064]), and responsive to the user input initiating a change of the IoT automation device (In response to the selection of an interactive element, the selection is processed and the interface updated in operation 1050. For example ... settings for the device (e.g., a target temperature for a thermometer or a degree of intensity for a light) may be modified)([0065]). The examiner notes, both Berelejis and Lopez teach a system for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Berelejis to include the displaying, overlaying, receiving, and initiating of Lopez such that the system presents a graphical user interface including video data and interactive elements for controlling IoT devices. One would be motivated to make such a combination to provide the advantage of integrating digital information with the user’s environment in real time.
(In some example embodiments, the selection of elements is accomplished using hand or finger gestures in the air, on a touchpad, or both)([0064]). Berelejis-Lopez differs from the claim in that Berelejis-Lopez fails to teach the user input is a touchpoint on the video stream displayed on the user interface device, determining if the touchpoint on the video stream is correlated with the first location displaying the overlaid controlling object, and initiating change of the IoT automation device when the touchpoint is correlated with the first location. 
However, Chandrashekarappa teaches a touchpoint user input on video stream displayed on a user interface device (The operating system of the client device 109 can be configured to execute various applications 136, such ... augmented reality application 149 ... rendering a user interface on a display, such as ... touch-screen display ... The managed object overlay can provide information about managed object ... being captured using the camera device and displayed in the user interface of the AR application  … FIG. 3A illustrates a user interface 303 of the AR application 142 rendered on a display of a client device)([0035-0057]; Figures 3A and 3B – exemplary user interfaces for receiving touchpoint user input on overlaid objects in video is shown), determining if the touchpoint on the video stream is correlated with a first location displaying an overlaid controlling object (In step 221, the AR application 142 can obtain a selection of an action through the AR user interface. For example, a user can select a user interface element or action element of a managed object overlay)([0055]; interaction with controlling overlaid object is determined), and initiating change of a IoT automation device when the touchpoint is correlated with the first location (In step 224, the AR application 142 can perform a selected action, or cause a selected action to be performed)([0056]). The examiner notes, Berelejis, Lopez, and Chandrashekarappa teach a system for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the user interface of Berelejis-Lopez to include the touchpoint, the 
Additionally, the combination of Berelejis-Lopez-Chandrashekarappa fails to teach the overlaid controlling object is displayed for a predetermined period of time. However, displaying an overlaying controlling object for a predetermined period of time is taught by Daniels (FIG. 6 is a schematic diagram depicting aspects of an AR layer, an AR object, and the various components thereof ...  AR layers in the layer controller interface are temporary (e.g., remain for limited period of time or for a particular session))[0123-0163]). The examiner notes, Berelejis, Lopez, Chandrashekarappa, and Daniels teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the user interface of Berelejis-Lopez-Chandrashekarappa to include the timed overlaying of Daniels such that the method displays an overlaid controlling object for a predetermined amount of time. One would be motivated to make such a combination to provide the advantage of displaying control objects dynamically. 
Finally, the combination of Berelejis-Lopez-Chandrashekarappa-Daniels fails to teach removing the controlling graphic from the display in response to initiating the change of state of the IoT automation device and displaying the video stream with the depiction of the IoT automation device showing the changed state. However, removing a controlling graphic from a display in response to initiating a state change of an IoT automation device and displaying a depiction of the IoT automation device showing the changed state in a video stream is taught by Cohrt (The augmented content of augmented user interface system 100 may be dynamically updated to reflect real-time conditions ... As shown in FIG. 4, augmented user interface 160 has been overlaid with augmented information and augmented user interface 160 displays all information necessary to address the present situation ... as shown in FIG. 5, the operator may select first option 260 using an input device, shown as finger 500 ... As shown in FIGS. 6-7, bollard 220 has been lowered and vehicle 210 is allowed to pass. Also shown in FIGS. 6-7, first option 260 now corresponds to a different command for bollard 220 because the state of bollard 220 has changed)(column 4 lines 47-49 and column 10 lines 26-41; Figures 4-6 – an exemplary embodiment of removing a controlling graphic (i.e. Lower Option) upon selection and updating a depiction of an IoT device to reflect the state change in a video stream is shown). The examiner notes, Berelejis, Lopez, Chandrashekarappa, Daniels, and Cohrt teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the user interface of Berelejis-Lopez-Chandrashekarappa-Daniels to include the removing and displaying of Cohrt such that the method removes a controlling graphic upon selection and updates a displayed video data to reflect the IoT device state change. One would be motivated to make such a combination to provide the advantage of updating a display to reflect contextually relevant commands.  
Regarding claim 12, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the system of claim 11 wherein the user interface device receives second user input requesting the controlling graphic via the video data stream displayed on the display of the user interface device (Lopez - The system detects the selection of a target device in operation 1020)([0062]; Figure 10 – as shown in the flowchart input (i.e. subsequent input) is continually received), and wherein, responsive to the second user input, the remote server or device overlays the controlling graphic at the first location on the display of the user interface device (Lopez - In operation 1030, in response to the selection of the target device, an interface is presented on a head-mounted display (e.g., a display of a head-mounted AR or VR device)([0063]).
Regarding claim 13, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the system of claim 11 wherein, responsive to receiving second user input at the first location on the display of the (Lopez - The UI can be selected based on a database record pairing the UI with the thermostat ...  the UI may present information regarding the current status of the target device (e.g., current temperature, mode, target temperature) as well as controls to interact with the interface (e.g., to turn off the thermostat or adjust the target temperature))([0023-0024]), wherein the user interface device receives the first user input at the touchpoint on the display of the user interface device and second user input adjusts one of the details for the controlling graphic (Chandrashekarappa - AR application 142 can provide a user interface element that allows a user to enter a temperature, a power setting such as on or off, or a another setting such as cooling, heating, or automatic ... A user can select the user interface element)([0063-0065]), and wherein, responsive to the second user input, the remote server or device initiates the change of the state of the loT device in the region by initiating an adjustment of the loT automation device in the region that corresponds to the one of the details as adjusted (Chandrashekarappa - In step 224, the AR application 142 can perform a selected action, or cause a selected action to be performed)([0056]).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berelejis, Lopez, Chandrashekarappa, Daniels, and in further view of Denneler et al. (US Publication 2017/0222884 A1).
Regarding claim 4, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the method as applied above, wherein additional signals are received from an emitter of the IoT device to identify the device (Lopez - IoT device 200B may include a barcode, Bluetooth interface, radio frequency (RF) interface, RFID tag, IR interface, NFC interface, or any other suitable I/O interface that can provide an identifier and attributes associated with the passive IoT device 200B to another device when queried over a short range interface)([0069]). Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt differs from the 
However, identifying and saving an actual location of an IoT device using signal from the IoT device is taught by Denneler (The spatial layout module 215 may save identifier and positioning information for each of one or more network elements … the position of the network element identifier 505 within the grid may be automatically determined based upon a spatial determination made by a device of the home network. For example, a determination of the proximity and direction of a network element from an access point (e.g., gateway, network extender, etc.) may be made by the access point based upon the strength of a signal between the network element and the access point)([0030-0047]). The examiner notes, Berelejis, Lopez, Chandrashekarappa, Daniels, Cohrt, and Denneler teach a method for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the signals of Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt to include the identifying and saving of Denneler such that the method stores a location of an IoT device based on received signals. One would be motivated to make such a combination to provide the advantage of automatically determining a spatial arrangement of IoT devices.
Regarding claim 5, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt-Denneler teach the method of claim 4 further comprising:
instructing the IoT automation device to transit the visual or non-visual signal from the emitter (Berelejis - the passive IoT device 200B may ... provide an identifier and attributes associated with the passive IoT device 200B to another device when queried over a short range interface)([0069]).
Regarding claim 6, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt-Denneler teach the method of claim 4 further comprising:
(Chandrashekarappa - The management service 120 can determine that the printer 306 matches the object data and position data. For example, the printer 306 can be a printer within a predetermined area based on the location and orientation of the client device 109 ...  The management service 120 can transmit information and available actions for the printer 306, including a print action)([0058]); and 
overlaying a controlling graphic at the first location on the display of the user interface device (Chandrashekarappa - In step 218, the AR application 142 can update the AR user interface with the available actions … generate a managed object overlay associated with the managed object, and overlay it on the view of the physical world)([0054]). 
Regarding claim 14, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt teach the system as applied above, wherein additional signals are received from an emitter of the IoT device to identify the device (Lopez - IoT device 200B may include a barcode, Bluetooth interface, radio frequency (RF) interface, RFID tag, IR interface, NFC interface, or any other suitable I/O interface that can provide an identifier and attributes associated with the passive IoT device 200B to another device when queried over a short range interface)([0069]) and wherein signals received are transmitted to the remote server or device (Lopez - FIG. 1B illustrates a high-level architecture of another wireless communications system 100B that contains a plurality of IoT devices ... a computer 120 that directly connects to the Internet 175 and/or connects to the Internet 175 through access point 125, and an IoT server 170 accessible via the Internet 175, etc.))([0048]).    
Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt differs from the claim in that Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt fails to explicitly teach identifying and saving an actual location of the IoT device using signal from the IoT device. However, identifying and saving an actual location of an IoT device using signal from the IoT device is taught by Denneler (The spatial layout module 215 may save identifier and positioning information for each of one or more network elements … the position of the network element identifier 505 within the grid may be automatically determined based upon a spatial determination made by a device of the home network. For example, a determination of the proximity and direction of a network element from an access point (e.g., gateway, network extender, etc.) may be made by the access point based upon the strength of a signal between the network element and the access point)([0030-0047]). The examiner notes, Berelejis, Lopez, Chandrashekarappa, Daniels, Cohrt, and Denneler teach a system for controlling IoT devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the signals of Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt to include the identifying and saving of Denneler such that the system stores a location of an IoT device based on received signals. One would be motivated to make such a combination to provide the advantage of automatically determining a spatial arrangement of IoT devices.
Regarding claim 15, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt-Denneler teach the system of claim 14 wherein the remote server or device instructs the loT automation device to transmit the visual or non-visual signal from the emitter (Berelejis - the passive IoT device 200B may ... provide an identifier and attributes associated with the passive IoT device 200B to another device when queried over a short range interface)([0069]).
Regarding claim 16, Berelejis-Lopez-Chandrashekarappa-Daniels-Cohrt-Denneler teach the system of claim 14 wherein the remote server or device matching the actual location of the IoT automation device with the field of view of the IoT video device with the first location on the display of the user interface device (Chandrashekarappa - The management service 120 can determine that the printer 306 matches the object data and position data. For example, the printer 306 can be a printer within a predetermined area based on the location and orientation of the client device 109 ...  The management service 120 can transmit information and available actions for the printer 306, including a print action)([0058]), and wherein the remote server or device overlays a controlling graphic at the first location on the display of the user interface device (Chandrashekarappa - In step 218, the AR application 142 can update the AR user interface with the available actions … generate a managed object overlay associated with the managed object, and overlay it on the view of the physical world)([0054]). 
Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. §103 rejection of claims 1-6 and 11-16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for updating a display to remove a control graphic and reflect a change in state of an IoT device. 
8225226B2
8400548B2
8830267B2
9727132B2
10212000B1
20110157357A1
20140098247A1
20140168262A1
20140292807A1
20150028746A1
20160224123A1
20170108838A1
20170270715A1
20180204385A1
EP2987269B1
EP3429133A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145